 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   IDA GARCIA,                                        Case No. 1:19-cv-00381-AWI-SAB

12                  Plaintiff,                          ORDER RE STIPULATION CONTINUING
                                                        MANDATORY SCHEDULING
13           v.                                         CONFERENCE TO DECEMBER 3, 2019 AT
                                                        3:00 P.M.
14   BOSTON SCIENTIFIC CORPORATION,
                                                        (ECF No. 31)
15                  Defendant.

16

17          A scheduling conference is currently set for October 10, 2019. (ECF No. 29.) On

18 October 9, 2019, the day prior to the scheduling conference, the parties submitted a stipulation to

19 continue the scheduling conference as the parties believe they are close to reaching settlement in
20 this action. (ECF No. 31.) The Court finds good cause to continue the conference.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    1
 1              Accordingly, pursuant to the parties’ stipulation (ECF No. 31), the mandatory scheduling

 2 conference is HEREBY CONTINUED to December 3, 2019, at 3:00 p.m. in Courtroom 9. IT

 3 IS FURTHER ORDERED that the parties shall file either a joint scheduling report,1 or if a

 4 further continuance of the mandatory scheduling conference is required, a joint status report,

 5 seven (7) days prior to the scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:          October 9, 2019
                                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
     1
         The Court notes that the most recent joint scheduling report was filed on September 3, 2019, in anticipation of the
27 scheduling conference then set for September 10, 2019. (ECF No. 25.) If the parties find no need to change the
     proposed deadlines and information contained in that report, the parties may refile that report or notify the Court that
28 it may utilize the previously filed report.


                                                                 2
